Exhibit 10(j)

CHANGE IN CONTROL,
SEVERANCE AND EMPLOYMENT AGREEMENT
THOMAS J. SHARA

               THIS CHANGE IN CONTROL SEVERANCE AND EMPLOYMENT AGREEMENT (the
“Agreement”), is made this 1st day of October, 2002, among HUDSON UNITED BANCORP
(“HUB”), a New Jersey corporation which maintains its principal office at 1000
MacArthur Boulevard., Mahwah, New Jersey, HUDSON UNITED BANK (the “Bank”), a New
Jersey chartered commercial bank, with an office at 1000 MacArthur Boulevard.,
Mahwah, New Jersey (HUB and the Bank collectively are referred to herein as the
“Company”) and THOMAS J. SHARA (the “Executive”).

BACKGROUND

               WHEREAS, the Executive has been employed by HUB and the Bank for
many years, most recently as Executive Vice President.

               WHEREAS, the Executive throughout his tenure has worked
diligently in his position in the business of HUB and the Bank;

               WHEREAS, the Board of Directors of HUB and the Bank believe that
the future services of the Executive are of great value to HUB and the Bank and
that it is important for the growth and development of HUB and the Bank that the
Executive continue in his position;

               WHEREAS, if HUB receives any proposal from a third person
concerning a possible business combination with, or acquisition of equity
securities of, the Company, the Board of Directors of HUB (the “Board”) believes
it is imperative that HUB and the Bank and the Board



--------------------------------------------------------------------------------

-2-

be able to rely upon the Executive to continue in his position, and that they be
able to receive and rely upon his advice, if they request it, as to the best
interests of the Company and its shareholders, without concern that the
Executive might be distracted by the personal uncertainties and risks created by
such a proposal;

               WHEREAS, to achieve that goal, and to retain the Executive’s
services prior to any such activity, the Board of Directors and the Executive
have agreed to enter into this Agreement to provide the Executive with continued
employment or certain termination benefits in the event of a Change in Control,
as hereinafter defined;

               WHEREAS, due to the uncertainties created in certain contracts by
the requirement that an executive have “good reason” before any resignation, it
is the intention of the Board that, among other things, the Executive is given
the right hereunder to resign at any time and for any reason and to receive the
payments and benefits provided hereunder if he works for the Company for 90 days
following a Change in Control.

               NOW, THEREFORE, to assure the Company that it will have the
continued dedication of the Executive and the availability of his advice and
counsel notwithstanding the possibility, threat or occurrence of a bid to take
over control of the Company, and to induce the Executive to remain in the employ
of the Company, and for other good and valuable consideration, the Company and
the Executive, each intending to be legally bound hereby agree as follows:

               1.     Definitions

                       a.     Cause.     For purposes of this Agreement “Cause”
with respect to the termination by the Company of Executive’s employment shall
mean (i) willful and continued failure by the Executive to materially perform
his duties for the Company under this Agreement after at



--------------------------------------------------------------------------------

-3-

least one warning in writing from the Company’s Board of Directors identifying
specifically any such material failure and offering a reasonable opportunity to
cure such failure; (ii) the willful engaging by the Executive in material
misconduct which causes material injury to the Company as specified in a written
notice to the Executive from the Board of Directors; or (iii) conviction of a
crime (other than a traffic violation), habitual drunkenness, drug abuse, or
excessive absenteeism other than for illness, after a warning (with respect to
drunkenness or absenteeism only) in writing from the Board of Directors to
refrain from such behavior.  No act or failure to act on the part of the
Executive shall be considered willful unless done, or omitted to be done, by the
Executive not in good faith and without reasonable belief that the action or
omission was in the best interest of the Company.  The Company shall have the
burden of proving cause by clear and convincing evidence.

                       b.     Change in Control.

 

                         (i)           Definition.     For purposes of this
Agreement, a “Change in Control” shall mean the occurrence of any of the
following events with respect to HUB:

 

 

 

                            (A)     The acquisition of the beneficial ownership,
as defined under the Exchange Act, of 25% or more of HUB’s voting securities or
all or substantially all of the assets of HUB by a single person or entity or
group of affiliated persons or entities;

 

 

 

                             (B)     The merger, consolidation or combination of
HUB with an unaffiliated corporation in which the directors of HUB as applicable
immediately prior to such merger, consolidation or combination constitute less
than a majority of the board of directors of the surviving, new or combined
entity unless one-half of the board of directors of the surviving, new or
combined entity



--------------------------------------------------------------------------------

-4-

 

were directors of HUB immediately prior to such transaction and HUB’s chief
executive officer immediately prior to such transaction continues as the chief
executive officer of the surviving, new or combined entity; or

 

 

 

                             (C)     During any period of two consecutive
calendar years, individuals who at the beginning of such period constitute the
Board of Directors of HUB cease for any reason to constitute at least two-thirds
thereof, unless the election or nomination for the election by HUB’s
stockholders of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period; or

 

 

 

                             (D)     The transfer of all or substantially all of
HUB’s assets or all or substantially all of the assets of its primary
subsidiaries.

 

 

 

                          (ii)     Time of Change in Control.     For purposes
of this Agreement, a Change in Control of HUB shall be deemed to occur on the
earlier of:

 

 

 

                             (A)     The first date on which a single person or
entity or group of affiliated persons or entities acquire the beneficial
ownership of 25% or more of HUB’s voting securities; or

 

 

 

                             (B)     Forty-five (45) days prior to the date HUB
enters into a definitive agreement to merge, consolidate, combine or sell the
assets of HUB; provided however, that for purposes of any resignation by the
Executive, the Change in Control shall not be deemed to occur until the
consummation of the merger, consolidation, combination or sale, as the case may
be, except if this Agreement is not expressly assumed in writing by the
acquiring company, then



--------------------------------------------------------------------------------

-5-

 

the Change in Control shall be deemed to occur the day before the consummation;
and further provided that if any definitive agreement to merge, consolidate,
combine or sell assets is terminated without consummation of the acquisition,
then no Change in Control shall have been deemed to have occurred; or

 

 

 

                             (C)     The date upon which the election of
directors occurs qualifying under Section b(i)(C) above.

                       c.     Contract Period.     “Contract Period” shall mean
the period commencing the day immediately preceding a Change in Control and
ending on the earlier of (i) three years after the consummation of any event
giving rise to the Change in Control or (ii) the date the Executive would attain
age 65.

                       d.     Exchange Act.     “Exchange Act” means the
Securities Exchange Act of 1934, as amended.

                       e.     Good Reason.     When used with reference to a
voluntary termination by Executive of his employment with the Company, “Good
Reason” shall mean any of the following, if taken without Executive’s express
written consent:

 

                          (i)     The assignment to Executive of any duties
inconsistent with, or the reduction of authority, powers or responsibilities
associated with, Executive’s position, title, duties, responsibilities and
status with the Company immediately prior to a Change in Control; any removal of
Executive from, or any failure to re-elect Executive to, any position(s) or
office(s) Executive held immediately prior to such Change in Control.  A change
in position, title, duties, responsibilities and status or position(s) or
office(s) resulting from a Change in Control or from a merger or consolidation
of the Company into or with



--------------------------------------------------------------------------------

-6-

 

another bank or company shall not meet the requirements of this paragraph if,
and only if, the Executive’s new title, duties and responsibilities are accepted
in writing by the Executive, in the sole discretion of the Executive.

 

 

 

                          (ii)     A reduction by the Company in Executive’s
annual base compensation as in effect immediately prior to a Change in Control
or the failure to award Executive any annual increases in accordance herewith;

 

 

 

                          (iii)     A failure by the Company to continue any
bonus plan in which Executive participated immediately prior to the Change in
Control or a failure by the Company to continue Executive as a participant in
such plan on at least the same basis as Executive participated in such plan
prior to the Change in Control;

 

 

 

                          (iv)     The Company’s transfer of Executive to
another geographic location outside of New Jersey or more than 25 miles from his
present office location, except for required travel on Company’s business to an
extent substantially consistent with Executive’s business travel obligations
immediately prior to such Change in Control;

 

 

 

                          (v)     The failure by the Company to continue in
effect any employee benefit plan, program or arrangement (including, without
limitation the Company’s 401(k) plan, the Company’s pension plan, life insurance
plan, health and accident plan, disability plan, or stock option plan) in which
Executive is participating immediately prior to a Change in Control (except that
the Company may institute or continue plans, programs or arrangements providing
Executive with substantially similar benefits); the taking of any action by the
Company which would adversely affect Executive’s participation in or materially
reduce Executive’s benefits under, any of such plans, programs or arrangements;



--------------------------------------------------------------------------------

-7-

 

the failure to continue, or the taking of any action which would deprive
Executive, of any material fringe benefit enjoyed by Executive immediately prior
to such Change in Control; or the failure by the Company to provide Executive
with the number of paid vacation days to which Executive was entitled
immediately prior to such Change in Control;

 

 

 

                         (vi)     The failure by the Company to obtain an
assumption in writing of the obligations of the Company to perform this
Agreement by any successor to the Company and to provide such assumption to the
Executive prior to any Change in Control;

 

 

 

                          (vii)     Any purported termination of Executive’s
employment by the Company during the term of this Agreement which is not
effected pursuant to all of the requirements of this Agreement; and, for
purposes of this Agreement, no such purported termination shall be effective.

                       f.     Voting Securities.     “Voting securities” means
HUB’s common stock, together with any preferred stock entitled to vote generally
in elections for directors or other matters.  With respect to preferred stock,
in determining the percentage of beneficial ownership of voting securities, the
number of votes to which the holder is entitled in the election of directors
with the common holders, and not the number of shares, shall be the basis of the
calculation.

               2.     Employment.     During the Contract Period, the Company
hereby agrees to employ the Executive, and the Executive hereby accepts
employment upon the terms and conditions set forth herein.

               3.     Position.     During the Contract Period the Executive
shall be employed as an Executive Vice President of HUB and the Bank, or such
other corporate or divisional profit center as shall then be the principal
successor to the business, assets and properties of the Company, with



--------------------------------------------------------------------------------

-8-

substantially the same title and the same duties and responsibilities as before
the Change in Control. The Executive shall devote his full time and attention to
the business of the Company, and shall not during the Contract Period be engaged
in any other business activity.  This paragraph shall not be construed as
preventing the Executive from managing any investments of his which do not
require any substantial service on his part in the operation of such
investments.

               4.     Cash Compensation.     The Company shall pay to the
Executive compensation for his services during the Contract Period as follows:

                       a.     Annual Salary.     An annual salary equal to the
annual salary in effect as of the Change in Control.  The annual salary shall be
payable in installments in accordance with the Company’s usual payroll method.
The annual salary shall not be reduced during the Contract Period.

                       b.     Annual Bonus.     An annual cash bonus equal to
the highest of the bonuses paid to the Executive for the three fiscal years
prior to the Change in Control.  The bonus shall be payable at the time and in
the manner which the Company paid such bonuses prior to the Change in Control. 

                       c.     Annual Review.     The Board of Directors of the
Company during the Contract Period shall review annually, or at more frequent
intervals which the Board determines is appropriate, the Executive’s
compensation and shall award him additional compensation to reflect the
Executive’s performance, the performance of the Company and competitive
compensation levels, all as determined in the discretion of the Board of
Directors.

               5.     Expenses and Fringe Benefits. 



--------------------------------------------------------------------------------

-9-

                       a.     Expenses.     During the Contract Period, the
Executive shall be entitled to reimbursement for all business expenses incurred
by him with respect to the business of the Company in the same manner and to the
same extent as such expenses were previously reimbursed to him immediately prior
to the Change in Control. 

                       b.     Supplemental Executive Retirement Plan.     During
the Contract Period, if the Executive was entitled to benefits under the
Company’s Supplemental Executive Retirement Plan (“SERP”) prior to the Change in
Control, the Executive shall be entitled to continued benefits under the SERP
after the Change in Control and such SERP may not be modified to reduce or
eliminate the accrual of or vesting of such benefits.

                       c.     Club Membership and Automobile.     If prior to
the Change in Control, the Executive was entitled to membership in a country
club and/or the use of an automobile, he shall be entitled to the same
membership and/or use of an automobile at least comparable to the automobile
provided to him prior to the Change in Control during the Contract Period.

                       d.     Other Benefits.     The Executive also shall be
entitled to vacations and sick days, in accordance with the practices and
procedures of the Company, as such existed immediately prior to the Change in
Control.  During the Contract Period, the Executive also shall be entitled to
hospital, health, medical and life insurance, and any other benefits enjoyed,
from time to time, by senior officers of the Company, all upon terms as
favorable as those enjoyed by other senior officers of the Company. 
Notwithstanding anything in this paragraph 5(d) to the contrary, if the Company
adopts any change in the benefits provided for senior officers of the Company,
and such policy is uniformly applied to all officers of the Company (and any
successor or acquirer of the



--------------------------------------------------------------------------------

-10-

Company, if any), including the chief executive officer of such entities, then
no such change shall be deemed to be contrary to this paragraph.

               6.     Termination for Cause.     The Company shall have the
right to terminate the Executive for Cause, upon written notice to him of the
termination which notice shall specify the reasons for the termination and
provide, if practical, an opportunity for the Executive to cure such Cause.  In
the event of a valid termination for Cause the Executive shall not be entitled
to any further benefits under this Agreement.

               7.     Disability.     During the Contract Period if the
Executive becomes permanently disabled, or is unable to perform his duties
hereunder for 4 consecutive months in any 12 month period, the Company may
terminate the employment of the Executive.  In such event, the Executive shall
be entitled to the payments and benefits provided under Section 9 hereof as if
the Executive had been terminated hereunder without Cause upon such date.

               8.     Death Benefits.     Upon the Executive’s death during the
Contract Period, the Executive shall be deemed to terminate without cause as of
the date of death and his estate shall be entitled to the payments and benefits
provided under Section 9 hereof as if the Executive had been terminated without
cause upon such date.

               9.     Termination Without Cause or Resignation. 

                       a.     Termination Without Cause.     The Company may
terminate the Executive without Cause during the Contract Period by written
notice to the Executive. 

                       b.     Resignation for Good Reason in First 90 Days After
a Change in Control.  For the first 90 days after a Change in Control, the
Executive may resign for Good Reason during the Contract Period upon prior
written notice to the Company. 



--------------------------------------------------------------------------------

-11-

                       c.     Resignation After First 90 Days.  Commencing 90
calendar days after a Change in Control and continuing thereafter during the
Contract Period, the Executive may resign for any reason whatsoever and need not
specify the reason, upon four weeks written notice to the Company and, for these
purposes, the effective date of the resignation and not the date of the notice
must be 90 calendar days after the Change in Control.

                       d.     Payments and Benefits.  If the Company terminates
the Executive’s employment during the Contract Period without Cause or if the
Executive resigns for Good Reason under paragraph 9(b) or for any reason under
paragraph 9(c), the Company shall, as promptly as practical but in no event
later than 10 business days after the termination of employment pay the
Executive a lump sum (the “Lump Sum”) equal to 3.0 times the sum of (i) the
annual salary paid to the Executive immediately prior to the Change in Control
plus (ii) the highest bonus amount paid to the Executive in any fiscal year
during each of the three fiscal years immediately prior to the Change in
Control.  For these purposes, any deferral of salary or bonus by the Executive
under the Company’s 401(k) plan or otherwise shall be included in salary and
bonus.  The Company also shall continue to provide the Executive, his spouse and
eligible dependents for a period of three years following the termination of
employment, with health, hospitalization and medical insurance, as were provided
at the time of the Change in Control, at the Company’s cost, subject only to the
responsibility of the Executive to continue to pay a portion of the premium, as
well as co-pays or deductibles in such amounts as were paid by the Executive
prior to the termination.  The Lump Sum and the benefits provided hereunder
shall be subject to Section 10 hereof.

                       e.     No Duty to Mitigate.     The Executive shall not
have a duty to mitigate the damages suffered by him in connection with the
termination by the Company of his employment



--------------------------------------------------------------------------------

-12-

without Cause under paragraph 9(a) or a resignation under paragraphs 9(b) and
9(c) during the Contract Period.  The Company shall not be entitled to offset
from the payment due to the Executive hereunder any amounts due from or claims
against the Executive. 

                       f.     Legal Fees and Expenses.     If the Company fails
to pay the Executive the Lump Sum due him under this Agreement or to provide him
with the health, hospitalization and medical insurance benefits due under this
Agreement, the Executive, after giving 10 days’ written notice to the Company
identifying the Company’s failure, shall be entitled to recover from the
Company, monthly upon demand, any and all of his legal fees and other expenses
incurred in connection with his enforcement against the Company of the terms of
this Agreement.

               10.     Certain Reduction of Payments and Benefits.

                       a.     Reduction.     Anything in this Agreement to the
contrary notwithstanding, prior to the payment of the Lump Sum or the benefits
payable hereunder in connection with the Executive’s termination of employment,
the certified public accountants for the Company immediately prior to a Change
in Control (the “Certified Public Accountants”), shall determine as promptly as
practical and in any event within 20 business days following the termination of
employment of Executive whether any payment or distribution by the Company to or
for the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
“Payment”) would more likely than not be nondeductible by HUB for Federal income
purposes because of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), and if it is then the aggregate present value of amounts
payable or distributable to or for the benefit of the Executive pursuant to this
Agreement in connection with the Executive’s termination of employment (such
payments or



--------------------------------------------------------------------------------

-13-

distributions pursuant to this Agreement are hereinafter referred to as
“Agreement Payments”) shall be reduced (but not below zero) to the Reduced
Amount.  For purposes of this paragraph, the “Reduced Amount” shall be an amount
expressed in present value which maximizes the aggregate present value of
Agreement Payments without causing any Payment to be nondeductible by HUB
because of said Section 280G of the Code.

                       b.     Executive Selection of Reductions.  If under
paragraph (a) of this section the Certified Public Accountants determine that
any payment would more likely than not be nondeductible by HUB because of
Section 280G of the Code, HUB shall promptly give the Executive notice to that
effect and a copy of the detailed calculation thereof and of the Reduced Amount,
and the Executive may then elect, in his sole discretion, which and how much of
the Agreement Payments shall be eliminated or reduced (as long as after such
election the aggregate present value of the Agreement Payments equals the
Reduced Amount), and shall advise HUB in writing of his election within 5
business days of his receipt of notice.  If no such election is made by the
Executive within such 5-day period, HUB may elect which and how much of the
Agreement Payments shall be eliminated or reduced (as long as after such
election the aggregate present value of the Agreement Payments equals the
Reduced Amount) and shall notify the Executive promptly of such election.  For
purposes of this paragraph, present value shall be determined in accordance with
Section 280G(d)(4) of the Code.  All determinations made by the Certified Public
Accountants shall be binding upon HUB and the Executive and shall be made as
promptly as practical but in any event within 20 days of a termination of
employment of the Executive. HUB may suspend for a period of up to 30 days after
termination of employment the payment of the Lump Sum and any other benefits due
to the Executive under this Agreement



--------------------------------------------------------------------------------

-14-

until the Certified Public Accounts finish the determination and the Executive
(or HUB, as the case may be) elect how to reduce the Agreement Payments, if
necessary provided that during such suspension, the Company continues to pay
Executive’s salary.  As promptly as practicable following such determination and
the elections hereunder, the Company shall pay to or distribute to or for the
benefit of the Executive such amounts as are then due to the Executive under
this Agreement and shall promptly pay to or distribute for the benefit of the
Executive in the future such amounts as they become due to the Executive under
this Agreement.

                       c.     Overpayments and Underpayments.  As a result of
the uncertainty in the application of Section 280G of the Code, it is possible
that Agreement Payments may have been made by the Company which should not have
been made (“Overpayment”) or that additional Agreement Payments which will have
not been made by HUB could have been made (“Underpayment”), in each case,
consistent with the calculation of the Reduced Amount hereunder.  In the event
that the Certified Public Accountants, based upon the assertion of a deficiency
by the Internal Revenue Service against HUB or Executive which said Certified
Public Accountants believe has a high probability of success, determines that an
Overpayment has been made, any such Overpayment shall be treated for all
purposes as a loan to Executive which Executive shall repay to HUB together with
interest at the applicable Federal rate provided for in Section 7872(f)(2)(A) of
the Code; provided, however, that no amount shall be payable by Executive to HUB
in and to the extent such payment would not reduce the amount which is subject
to taxation under Section 4999 of the Code.  In the event that the Certified
Public Accountants, based upon controlling precedent, determine that an
Underpayment has occurred, any such Underpayment shall be promptly paid by the
Company to or for the benefit of



--------------------------------------------------------------------------------

-15-

the Executive together with interest at the applicable Federal rate provided for
in Section 7872(f)(2)(A) of the Code.

               11.     Non-Disclosure of Confidential Information.

                       a.     Non-Disclosure of Confidential
Information.     Except in the course of his employment with the Company and in
the pursuit of the business of the Company or any of its subsidiaries or
affiliates, the Executive shall not, at any time during or following the
Contract Period, disclose or use, any confidential information or proprietary
data of the Company or any of its subsidiaries or affiliates.  The Executive
agrees that, among other things, information concerning the identity of and the
Company’s relations with its customers is confidential information.

                       b.     Specific Performance.     Executive agrees that
the Company does not have an adequate remedy at law for the breach of this
section and agrees that he shall be subject to injunctive relief and equitable
remedies as a result of the breach of this section.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the force
and effect of the remaining valid portions.  No violation of this Section 11
shall entitle the Company to withhold any payment or benefit due the Executive
hereunder.

                       c.     Survival.     This section shall survive the
termination of the Executive’s employment hereunder and the expiration of this
Agreement.

               12.     Term and Effect Prior to Change in Control. 

                       a.     Term.     Except as otherwise provided for
hereunder, this Agreement shall commence on the date hereof and shall remain in
effect for a period of 3 years from the date hereof (the “Initial Term”) or
until the end of the Contract Period, whichever is later.  The Initial Term
shall be automatically extended for an additional one year period on the
anniversary date



--------------------------------------------------------------------------------

-16-

hereof (so that the Initial Term is always 3 years) unless on or before such
date the Board of Directors of HUB by resolution passed by a majority vote of
the Directors then in office, votes not to extend the Initial Term any further. 
The Company shall promptly advise the Executive in writing of the passage of
such resolution and if it fails to do so the passage of such resolution shall be
ineffective.

                       b.     No Effect Prior to Change in Control.     Prior to
a Change in Control, this Agreement shall not affect any rights of the Company
to terminate the Executive or the benefits payable to the Executive.  The rights
and liabilities provided hereunder shall only become effective upon a Change in
Control.  If the employment of the Executive by the Company is ended for any
reason whatsoever prior to a Change in Control, this Agreement shall thereafter
be of no further force and effect.

               13     Compensation and Benefits Provided Not in Derogation of
Other Benefits.     Anything to the contrary herein contained notwithstanding,
the payment or obligation to pay any monies, or granting of any benefits, rights
or privileges to Executive as provided in this Agreement shall not be in lieu or
derogation of the rights and privileges that the Executive now has or will have
under any plans or programs of or agreements with the Company, except that the
Executive shall not be entitled to the benefits of any other plan or program of
the Company or agreement with the Company expressly providing for severance or
termination pay or post-employment medical benefits.  In furtherance of the
foregoing, this Agreement is not in derogation of, but rather supplemental to,
the rights and benefits of the Executive, if any, under any stock option plan,
restricted stock plan, pension plan, 401(k) plan and SERP.



--------------------------------------------------------------------------------

-17-

               14.     Notice.     During the Contract Period, any notice of
termination of the employment of the Executive by the Company or by the
Executive to the Company shall be communicated by written Notice of Termination
to the other party hereto.  For purposes of this Agreement, a “Notice of
Termination” shall mean a dated notice which shall (i) indicate the specific
termination provision in this Agreement relied upon; (ii) set forth, if
necessary, in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the employment of the Executive or from the Company
under the provision so indicated; (iii) specify a date of termination, which
shall be not less than four weeks nor more than six weeks after such Notice of
Termination is given, except in the case of termination of employment by the
Company of the Executive for Cause pursuant to Section 6 hereof, in which case
the Notice of Termination may specify a date of termination as of the date such
Notice of Termination is given; and (iv) be given by personal delivery or, if
the individual is not personally available, by certified mail to the last known
address of the individual.  Upon the death of the Executive, no Notice of
Termination need be given.

               15.     Payroll and Withholding Taxes.     All payments to be
made or benefits to be provided hereunder by the Company shall be subject to
applicable federal and state payroll or withholding taxes. 

               16.     Miscellaneous.     This Agreement is the joint and
several obligation of HUB and the Bank.  The terms of this Agreement shall be
governed by, and interpreted and construed in accordance with, the laws of New
Jersey.  This Agreement supersedes all prior agreements and understandings with
respect to the matters covered hereby.  The amendment or termination of this
Agreement may be made only in a writing executed by the Company and the
Executive, and no amendment or termination of this Agreement shall be effective
unless and until made in such a



--------------------------------------------------------------------------------

-18-

writing.  This Agreement shall be binding upon any successor (whether direct or
indirect, by purchase, merger, consolidation, liquidation or otherwise) to all
or substantially all of the assets of the Company.  This Agreement is personal
to the Executive and the Executive may not assign any of his rights or duties
hereunder but this Agreement shall be enforceable by the Executive’s legal
representatives, executors or administrators.  This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, and it
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart.

               IN WITNESS WHEREOF, Hudson United Bancorp and Hudson United Bank
each have caused this Agreement to be signed by their duly authorized
representatives pursuant to the authority of their Boards of Directors, and the
Executive has personally executed this Agreement, all as of the day and year
first written above.

ATTEST:

 

HUDSON UNITED BANCORP

 

 

 

/s/ D. LYNN VAN BORKULO-NUZZO

 

By:

/s/ KENNETH T. NEILSON

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

                                                    , Secretary

 

 

Kenneth T. Neilson, Chairman,
Chief Executive Officer & President

 

 

 

 

 

 

ATTEST:

 

HUDSON UNITED BANK

 

 

 

/s/ D. LYNN VAN BORKULO-NUZZO

 

By:

/s/ KENNETH T. NEILSON

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

                                                    , Secretary

 

 

Kenneth T. Neilson, Chairman,
Chief Executive Officer & President

 

 

 

WITNESS:

 

 

 

 

 

/s/ HELEN COOK GAETA

 

/s/ THOMAS J. SHARA

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

THOMAS J. SHARA